DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 8, 15, 29 and 30 have been amended. Claims 1-30 are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claim 30 to obviate the previous Claim interpretation to claim30.  The previous Claim interpretation to claim30 is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 12 in substance that "Applicant submits that Pajukoski- and NPL do not disclose the above features of claim 1, as amended. Instead, the section of paragraph [0047], which describes FIG. 3a, cited in the Office Action, and paragraph [0044], which introduces FIG. 3a, recites that “apparatus 10 may be a base station in a communications network, such as an eNB” and “apparatus 10 may also include or be coupled to one or more antennas 25.” Further, the section of paragraph [0036] cited in the Office Action recites that “[t]he eNB may perform blind decoding form DMRS sequences” and “Tt]he eNB may perform channel estimate for each of m DMRS sequence.”
As discussed during the interview, Pajukoski- discloses that an “eNB may perform channel estimate for each of m DMRS sequence.” However, as agreed upon during the interview, Pajukoski- does not disclose “receiving, by a UE and from a network entity, information identifying a quantity of demodulation reference signal (DMRS) sequences supported per antenna panel of the network entity,” as recited in claim 1 (emphasis added)."

Examiner’s Response:
	The examiner respectfully disagrees. Pajukoski teaches that UE identify  m DMRS sequences comprised of m cyclic shifts of the same base sequence which are supported by one or more antennas for transmitting and receiving signals and/or data, where examiner is construing that the one or more antennas or  array of antennas considered as  BRI for  antenna panel,  and base station or apparatus  as the BRI for network entity. Pajukoski also teaches in [0037] where UE receives and  selects time offset scheduled transmission based on timing estimated from DL signal, the timing offset signalled by the eNB which is considered as  identified by the eNB, by estimating the time offsets  at the beginning of candidates following channel weights estimation for each candidate and then perform blind detection. However, claim1  merely recites... information identifying  a quantity of DMRS sequences supported per antenna panel...

Applicant’s Argument:
	The applicant argues, on page 13 in substance that "The Examiner seems to concede that Pajukoski- does not disclose these features. See Non-Final Office Action, pages 9 and 10. However, the Examiner relies on 2.1.1 of NPL for allegedly disclosing these features. See Non-Final Office Action, page 10. Applicant submits that NPL does not disclose the above features of claim 2. Instead, the section of 2.1.1 of NPL that is quoted in the Office Action recites that “[m]ore than 1 DMRS sequence can be configured,” and “a configurable number of DMRS sequences for msgA PUSCH can be beneficial.” A “configurable number of DMRS sequences” in NPL does not disclose “configuring the one or more DMRS sequences for the DMRS communication based at least in part on the quantity of DMRS sequences supported per antenna panel and the physical random access channel preamble,” as recited in claim 2”
Examiner’s Response:
	The examiner respectfully disagrees. NPL teaches  supporting DMRS sequences for cyclic prefix -OFDM, as  NPL points out to section 3, a configurable number of DMRS sequences for msg A PUSCH can be beneficial. Further, NPL teaches better performance can be seen for case 3 with 8 DMRS sequence  than  case 4 with 4 DMRS sequence, multiple DMRS sequences are adapted to accomplish  better Block error rate (BLER). Therefore by combining NPL with Pajukoski transmitting m DMRS sequence through one or more antennas  achieve better BLER. However, claim 2 merely recites ... transmitting the DMRS communication based at least in part on configuring the one or more DMRS sequences for the DMRS communication...

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-16, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pajukoski- et al.  (Pajuloski hereafter) (US 20170279584 A1) in view of Discussion on channel structure for 2-step RACH (R1-1910198) (NPL hereafter) (IDS provided).

Regarding Claim 1, Pajukoski- teaches A method of wireless communication performed by a user equipment (UE), comprising:
receiving, by the UE (UE may randomly select)  and from a network entity (eNB may perform), information identifying a quantity of demodulation reference signal (DMRS) sequences (channel estimate for each of m DMRS sequence ) supported per antenna panel of the network entity ([0047] coupled to one or more antennas 25 for transmitting and receiving signals and/or data to and from apparatus 10) (Pajuloski; [0036] …The UE may randomly select one out of the m DMRS sequences available. In an embodiment, the m DMRS sequences are comprised of m cyclic shifts of the same base sequence. The eNB may perform blind decoding for m DMRS sequences. The eNB may perform channel estimate for each of m DMRS sequence and employ interference rejection combining (IRC) between antennas…[0047] Apparatus 10 may also include or be coupled to one or more antennas 25 for transmitting and receiving signals and/or data to and from apparatus 10.) 
Pajuloski fails to explicitly teach, transmitting a DMRS communication, with one or more DMRS sequences configured based at least in part on the quantity of DMRS sequences supported per antenna panel of the network entity and scrambled using an extended DMRS scrambling identifier that is based at least in part on a physical random-access channel preamble
However, in the same field of endeavor, NPL teaches, transmitting a DMRS communication, with one or more DMRS sequences  configured based at least in part on the quantity of DMRS sequences supported per antenna panel (NPL; [2.1.1 PUSCH resource unit, Ordering of PUSCH resource unit para one ] … As shown in the Figure 1, 8 PUSCH occasions are configured within a configuration period P, where 4 of the 8 PUSCH occasions are allocated in frequency domain and 2 PUSCH occasion in time domain is configured. For each PUSCH occasion, 4 DMRS ports and 2 DMRS sequences for each DMRS port are configured) and scrambled using an extended DMRS scrambling identifier that is based at least in part on a physical random-access channel preamble (NPL; [2.3.2. DMRS sequence generation, 2nd para] For 2-step RACH, UE needs to obtain the following DMRS scrambling ID for PUSCH transmission of msgA. 
    PNG
    media_image1.png
    28
    344
    media_image1.png
    Greyscale
Given that multiple 2-step RACH UEs may share the PUSCH occasion for msgA transmission, a distinguishable DMRS scrambling ID based on a prior information is preferred, which is beneficial for suppressing inter-UE interference).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 15, Pajukoski- teaches A user equipment (UE), for wireless communications comprising:
a memory (Pajuloski; Fig3b); and 
one or more processors coupled with the memory (Pajuloski; Fig3b), the memory and the one or more processors configured to
receive, by the UE ((UE may randomly select)) and  from a network entity (eNB may perform), information identifying a quantity of demodulation reference signal (DMRS) sequences (channel estimate for each of m DMRS sequence) supported per antenna panel of the network entity ([0047]coupled to one or more antennas 25 for transmitting and receiving signals and/or data to and from apparatus 10) (Pajuloski; [0036] …The UE may randomly select one out of the m DMRS sequences available. In an embodiment, the m DMRS sequences are comprised of m cyclic shifts of the same base sequence. The eNB may perform blind decoding for m DMRS sequences. The eNB may perform channel estimate for each of m DMRS sequence and employ interference rejection combining (IRC) between antennas…[0047] Apparatus 10 may also include or be coupled to one or more antennas 25 for transmitting and receiving signals and/or data to and from apparatus 10). 
Pajuloski fails to explicitly teach, transmit a DMRS communication, with one or more DMRS sequences configured based at least in part on the quantity of DMRS sequences supported per antenna panel of the network entity and scrambled using an extended DMRS scrambling identifier that is based at least in part on a physical random-access channel preamble
However, in the same field of endeavor, NPL teaches, transmit a DMRS communication, with one or more DMRS sequences configured based at least in part on the quantity of DMRS sequences supported per antenna panel (NPL; [2.1.1 PUSCH resource unit, Ordering of PUSCH resource unit para one ] … As shown in the Figure 1, 8 PUSCH occasions are configured within a configuration period P, where 4 of the 8 PUSCH occasions are allocated in frequency domain and 2 PUSCH occasion in time domain is configured. For each PUSCH occasion, 4 DMRS ports and 2 DMRS sequences for each DMRS port are configured) and scrambled using an extended DMRS scrambling identifier that is based at least in part on a physical random-access channel preamble (NPL; [2.3.2. DMRS sequence generation, 2nd para] For 2-step RACH, UE needs to obtain the following DMRS scrambling ID for PUSCH transmission of msgA. 
    PNG
    media_image1.png
    28
    344
    media_image1.png
    Greyscale
Given that multiple 2-step RACH UEs may share the PUSCH occasion for msgA transmission, a distinguishable DMRS scrambling ID based on a prior information is preferred, which is beneficial for suppressing inter-UE interference).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 29, Pajukoski- teaches A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (Pajuloski; [0055]): 
receive, by the UE ((UE may randomly select)), information identifying a quantity of demodulation reference signal (DMRS) sequences (channel estimate for each of m DMRS sequence) supported per antenna panel of a network entity ([0047]coupled to one or more antennas 25 for transmitting and receiving signals and/or data to and from apparatus 10) (Pajuloski; [0036] …The UE may randomly select one out of the m DMRS sequences available. In an embodiment, the m DMRS sequences are comprised of m cyclic shifts of the same base sequence. The eNB may perform blind decoding for m DMRS sequences. The eNB may perform channel estimate for each of m DMRS sequence and employ interference rejection combining (IRC) between antennas…[0047] Apparatus 10 may also include or be coupled to one or more antennas 25 for transmitting and receiving signals and/or data to and from apparatus 10). 
Pajuloski fails to explicitly teach, transmit a DMRS communication, with one or more DMRS sequences configured based at least in part on the quantity of DMRS sequences supported per antenna panel of the network entity and scrambled using an extended DMRS scrambling identifier that is based at least in part on a physical random-access channel preamble
However, in the same field of endeavor, NPL teaches, transmit a DMRS communication, with one or more DMRS sequences configured based at least in part on the quantity of DMRS sequences supported per antenna panel of the network entity (NPL; [2.1.1 PUSCH resource unit, Ordering of PUSCH resource unit para one ] … As shown in the Figure 1, 8 PUSCH occasions are configured within a configuration period P, where 4 of the 8 PUSCH occasions are allocated in frequency domain and 2 PUSCH occasion in time domain is configured. For each PUSCH occasion, 4 DMRS ports and 2 DMRS sequences for each DMRS port are configured) and scrambled using an extended DMRS scrambling identifier that is based at least in part on a physical random-access channel preamble (NPL; [2.3.2. DMRS sequence generation, 2nd para] For 2-step RACH, UE needs to obtain the following DMRS scrambling ID for PUSCH transmission of msgA. 
    PNG
    media_image1.png
    28
    344
    media_image1.png
    Greyscale
Given that multiple 2-step RACH UEs may share the PUSCH occasion for msgA transmission, a distinguishable DMRS scrambling ID based on a prior information is preferred, which is beneficial for suppressing inter-UE interference).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 30, Pajukoski- teaches an apparatus for wireless communication comprising:
means for receiving, from a network entity (eNB may perform), information identifying a quantity of demodulation reference signal (DMRS) sequences (channel estimate for each of m DMRS sequence) supported per antenna panel of the network entity ([0047]coupled to one or more antennas 25 for transmitting and receiving signals and/or data to and from apparatus 10) (Pajuloski; [0036] …The UE may randomly select one out of the m DMRS sequences available. In an embodiment, the m DMRS sequences are comprised of m cyclic shifts of the same base sequence. The eNB may perform blind decoding for m DMRS sequences. The eNB may perform channel estimate for each of m DMRS sequence and employ interference rejection combining (IRC) between antennas…[0047] Apparatus 10 may also include or be coupled to one or more antennas 25 for transmitting and receiving signals and/or data to and from apparatus 10) 
Pajuloski fails to explicitly teach, means for transmitting a DMRS communication, with one or more DMRS sequences configured based at least in part on the quantity of DMRS sequences supported per antenna panel and scrambled using an extended DMRS scrambling identifier that is based at least in part on a physical random-access channel preamble
However, in the same field of endeavor, NPL teaches, means for transmitting a DMRS communication, with one or more DMRS sequences configured based at least in part on the quantity of DMRS sequences supported per antenna panel (NPL; [2.1.1 PUSCH resource unit, Ordering of PUSCH resource unit para one ] … As shown in the Figure 1, 8 PUSCH occasions are configured within a configuration period P, where 4 of the 8 PUSCH occasions are allocated in frequency domain and 2 PUSCH occasion in time domain is configured. For each PUSCH occasion, 4 DMRS ports and 2 DMRS sequences for each DMRS port are configured) and scrambled using an extended DMRS scrambling identifier that is based at least in part on a physical random-access channel preamble (NPL;  [2.3.2. DMRS sequence generation, 2nd para] For 2-step RACH, UE needs to obtain the following DMRS scrambling ID for PUSCH transmission of msgA. 
    PNG
    media_image1.png
    28
    344
    media_image1.png
    Greyscale
Given that multiple 2-step RACH UEs may share the PUSCH occasion for msgA transmission, a distinguishable DMRS scrambling ID based on a prior information is preferred, which is beneficial for suppressing inter-UE interference).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 2 and 16, Pajukoski--NPL teaches the claims 1 and 15,
Pajuloski fails to explicitly teach, further comprising: configuring the one or more DMRS sequences for the DMRS communication based at least in part on the quantity of DMRS sequences supported per antenna panel and the physical random-access channel preamble; and 
wherein transmitting the DMRS communication comprises:
transmitting the DMRS communication based at least in part on configuring the one or more DMRS sequences for the DMRS communication
However, in the same field of endeavor, NPL teaches, configuring the one or more DMRS sequences for the DMRS communication based at least in part on the quantity of DMRS sequences supported per antenna panel and the physical random-access channel preamble (NPL; [2.1.1.	PUSCH resource unit] More than 1 DMRS sequence can be configured) (section3); and
wherein transmitting the DMRS communication comprises:
transmitting the DMRS communication based at least in part on configuring the one or more DMRS sequences for the DMRS communication (NPL; [2.1.1.	PUSCH resource unit, 2nd para] … In section 3, performance of msgA PUSCH with multiple DMRS sequences are provided. We can observe that a configurable number of DMRS sequences for msgA PUSCH can be beneficial).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA] ) (section3).

Regarding Claim 6 and 20, Pajukoski--NPL teaches. The method of claim 1 and 15, 
Pajuloski fails to explicitly teach, wherein the extended DMRS scrambling identifier is configured on a per antenna port basis via a system information or radio resource control transmission
However, in the same field of endeavor, NPL teaches, wherein the extended DMRS scrambling identifier is configured on a per antenna port basis via a system information or radio resource control transmission (NPL; [2.3.2 DMRS sequence generation] …DMRS port and DMRS scrambling ID, need to be obtained first before PUSCH transmission. One possible method is that DMRS parameter(s) are configured by SIB/MIB… [3. Performance évaluation, case 3] …For each DMRS port, 8 different scrambling IDs are assumed for DMRS sequence generation, as shown in the figure of case 3).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 7 and 21, Pajukoski--NPL teaches. The claim 1 and 15, 
Pajuloski fails to explicitly teach, further comprising: mapping the physical random-access channel preamble to a physical uplink shared channel (PUSCH) resource unit including the one or more DMRS sequences in connection with a mapping ratio within a mapping period between preamble and PUSCH resource unit.
However, in the same field of endeavor, NPL teaches, mapping the physical random access channel preamble to a physical uplink shared channel (PUSCH) resource unit including the one or more DMRS sequences in connection with a mapping ratio within a mapping period between preamble and PUSCH resource unit (NPL; [2.1 Mapping between PRACH and PUSCH 2.1.1PUSCH resource unit] PUSCH resource unit for 2-step RACH is defined as a PUSCH occasion and both of DMRS port and DMRS sequence used for an msgA payload transmission).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 8 and 22, Pajukoski--NPL teaches. The claim 7 and 21, 
Pajuloski fails to explicitly teach, further comprising: determining the mapping ratio based at least in part on at least one of: a received radio resource control transmission from the BS
However, in the same field of endeavor, NPL teaches, determining the mapping ratio based at least in part on at least one of: a received radio resource control transmission from the BS (NPL; [2.1.3 Mapping between SSB and msgA PUSCH, proposal 4] Mapping ratio between SSBs and PUSCH occasions is configured by higher layer). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 9 and 23, Pajukoski--NPL teaches. The claim 7 and 21, 
Pajuloski fails to explicitly teach, wherein the mapping ratio is defined for a PUSCH configuration, such that each PUSCH configuration, of a plurality of PUSCH configurations, in an initial or active bandwidth part is associated with a single mapping ratio.
wherein the mapping ratio is defined for a PUSCH configuration, such that each PUSCH configuration, of a plurality of PUSCH configurations, in an initial or active bandwidth part is associated with a single mapping ratio (NPL; [2.1.3. Mapping between SSB and msgA PUSCH] Fig 2 and Fig3 PUSCH occasions get mapped).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 10 and 24, Pajukoski--NPL teaches. The claim 9 and 23, 
Pajuloski fails to explicitly teach, wherein a first PUSCH configuration of the plurality of PUSCH configurations is associated with a different mapping ratio than a second PUSCH configuration of the plurality of PUSCH configurations.
However, in the same field of endeavor, NPL teaches, wherein a first PUSCH configuration of the plurality of PUSCH configurations is associated with a different mapping ratio than a second PUSCH configuration of the plurality of PUSCH configurations (NPL; Figure 1: Example of FDMed PUSCH occasions get mapped to one set of SSBs).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 11 and 25, Pajukoski--NPL teaches. The claim 7 and 21, 
Pajuloski fails to explicitly teach, wherein the mapping period is based at least in part on a synchronization signal block to random access channel occasion association pattern period
However, in the same field of endeavor, NPL teaches, wherein the mapping period is based at least in part on a synchronization signal block to random access channel occasion association pattern period (NPL; Figure 2: Example of mapping between SSB, RO and preambles and PUSCH resource units).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 12 and 26, Pajukoski--NPL teaches, The claim 1 and 15, 
Pajuloski fails to explicitly teach, wherein the DMRS communication is associated with a physical uplink shared channel with transform precoding
However, in the same field of endeavor, NPL teaches, wherein the DMRS communication is associated with a physical uplink shared channel with transform precoding (NPL; [2.3.2, DMRS for DFT-s-OFDM] When transform precoding is enabled, UE needs to obtain the following DMRS parameters, e.g. DMRS sequence group number, for PUSCH transmission of msgA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 13 and 27, Pajukoski--NPL teaches. The method of claim 1, 
Pajuloski fails to explicitly teach, wherein the DMRS communication is associated with a physical uplink shared channel without transform precoding 
However, in the same field of endeavor, NPL teaches, wherein the DMRS communication is associated with a physical uplink shared channel without transform precoding (NPL; [2.3.2, DMRS for CP-OFDM] … When transform precoding is disabled … UE needs to obtain the following DMRS scrambling ID for PUSCH transmission of msgA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Regarding Claim 14 and 28, Pajukoski--NPL teaches. The method of claim 1,
Pajuloski fails to explicitly teach, wherein the extended DMRS scrambling identifier is based at least in part on a physical uplink shared channel (PUSCH) scrambling identifier of a physical random-access channel message associated with the physical random-access channel preamble
However, in the same field of endeavor, NPL teaches, wherein the extended DMRS scrambling identifier is based at least in part on a physical uplink shared channel (PUSCH) scrambling identifier of a physical random-access channel message associated with the physical random-access channel preamble (NPL; [2.3.2. DMRS sequence generation] For 2-step RACH, UE needs to obtain the following DMRS scrambling ID for PUSCH transmission of msgA… a distinguishable DMRS scrambling ID based on a prior information is preferred, which is beneficial for suppressing inter-UE interference.).
 It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski- to include the above recited limitations as taught by NPL in order to mapping between PRACH and PUSCH (NPL; [2.1 Discussion on channel structure of msgA]).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pajukoski--NPL 
in view of Kuchi et al. (Kuchi hereafter) (US 20220038319 A1).

Regarding Claim 3 and 17, Pajukoski--NPL teaches the claim 2 and 16, 
Pajuloski-NPL fails to explicitly teach, wherein configuring the one or more DMRS sequences comprises:
generating a waveform for the DMRS communication
wherein the waveform for the DMRS communication is a  discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s- OFDM) waveform.
However, in the same field of endeavor, Kuchi teaches, generating a waveform for the DMRS communication (Kuchi; [0123] …a communication system for generating CGS sequence based DMRS Design for pi/2 BPSK Modulation …the communication system 1000 for receiving input and generate waveform for transmitting to a receiver),
wherein the waveform for the DMRS communication is a discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s- OFDM) waveform. (Kuchi; [0124] The blocks 1006 includes Pi/2 BPSK mapping unit 1008, precoder unit 1010, a discrete Fourier transform (DFT) unit 1012 …[0125] …the π/2-BPSK sequence i.e., spectral shaping followed by modulation of the precoded π/2-BPSK sequence with DFT-s-OFDM with appropriate subcarrier mapping for RS…[0126] As shown in the FIG. 10, BPSK sequences are modulated using π/2 BPSK and DFT-s-OFDM).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski--NPL to include the above recited limitations as taught by Kuchi in order to for generate CGS sequence based DMRS Design (Kuchi; [0123]).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pajukoski--NPL 
in view of Park et al. (Park hereafter) (US 20150271814 A1).

Regarding Claim 4 and 18, Pajukoski--NPL teaches the claim 1 and 15,
Pajuloski-NPL fails to explicitly teach, wherein the quantity of DMRS sequences supported per antenna panel is 4 or 8
However, in the same field of endeavor, Park teaches, wherein the quantity of DMRS sequences supported per antenna panel is 4 or 8 (Park; [0147] …  a DMRS sequence or DMRS complex modulation symbols for a maximum of 8 DMRS antenna ports can be mapped to the 2 DMRS patterns).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski--NPL to include the above recited limitations as taught by Park in order to reduce the DMRS density in the frequency domain (Park; [0145])

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pajukoski--NPL 
in view of Ren et al. (Ren hereafter) (US 20190342062 A1).

Regarding Claim 5 and 19, teaches. The claim 1 and 15, 
Pajuloski-NPL fails to explicitly teach, wherein a DMRS pattern of the one or more DMRS sequences is a Type-I DMRS pattern or a Type-II DMRS pattern
However, in the same field of endeavor, Ren teaches, wherein a DMRS pattern of the one or more DMRS sequences is a Type-I DMRS pattern or a Type-II DMRS pattern (Ren; [0023] … the DMRS configuration information is configured for different DMRS patterns …configuring different DMRS configuration information for different DMRS patterns can also enable the receive end to know an orthogonal DMRS port number, a sequence configuration, a multiplexing mode, and the like that can be used by the receive end, thereby correctly decoding data.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Pajukoski--NPL to include the above recited limitations as taught by Ren in order to know an orthogonal DMRS port number, a sequence configuration (Ren; [0023]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416   



/AJIT PATEL/Primary Examiner, Art Unit 2416